 444DECISIONSOF NATIONALLABOR RELATIONS BOARDMovsovitz&Son, Inc.and'..:eraR ConfectionaryWorkersInternationalUnion, AFL-CIO, Local110, Petitioner.Case 10-RC--8446December 6, 1971DECISION ON REVIEWBY CHAIRMAN' MILLER AND MEMBERSFANNING AND JENKINStwo matters which arose at the hearing. The firstinvolved an alleged statement by an Internationalrepresentative of the Petitioner which the Employerclaims is a promise of benefit. The second is analleged threat by certain employees to other employ-ees of bombing, burning, or gassing them if they didnot support the Petitioner.While neither of theseitems was alleged in the stated objections, evidence inregard thereto was adduced at the hearing and istherefore properly before the Board for consideration.On October 27, 1970, the Regional Director forRegion 10 issued a Decision and Direction of Electionin the above matter. On November 25, 1970, anelection by secret ballot was conducted among theemployees in the unit found appropriate for thepurposes of collective bargaining. The tally of ballotsindicates that 60 votes were cast for, and 50 votesagainst, the Petitioner. There were 3 challengedballots.Challenges are not sufficient to affect theresults of the election. On December 1, 1970, theEmployer filed timely objections which were dulyserved on the Petitioner. On March 18, 1971, theRegional Director issued a Supplemental Decisionand Order Directing Hearing and Notice of Hearingon the objections. The hearing was held on April 16,1971, before Hearing Officer Howard Trimble. OnJuly 27, 1971, the Hearing Officer issued his report,finding the objections to be without merit andrecommended certification of the Petitioner. OnAugust 9, 1971, the Employer filed exceptions to thereport.On August 18, 1971, the Regional Directorissued a Second Supplemental Decision and Certifica-tion of Representative in which he affirmed theHearing Officer's findings and recommendations. OnAugust 30, 1971, the Employer filed a Request forReview of the second supplemental decision and onSeptember 13, 1971, the Board granted review of thesecond supplemental decision and stayed the certifi-cation pending review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the entire record in thiscase, including the Employer's Request for Review,and hereby makes the following findings.The Request for Review raises no issues in regard tothe dismissal of the objections filed. The only matterraised is the failure of the Hearing Officer and theRegional Director to make any findings in regard to1The Regional Director adopted the Hearing Officer's finding that nothreatswere made during this meeting. The Request for Review is notdirected toward this finding1.The alleged promise of benefitThe Employer's stated objections involved a meet-ing held by the Petitioner in which threats wereallegedlymade by the Petitioner's Internationalrepresentative and racial issues were injected into thecampaign. Seventeen different witnesses testified as towhat occurred at this and other meetings.'A witness called by the Employer was asked oncross-examination to give her recollection of theInternational representative's remarks at this meetingand her recollection of other meetings. She stated thatat a previous meeting held about November 7, 1970,and within the critical period, the Internationalrepresentative stated that he had run several cam-paigns in the area including one at a refinery near theEmployer's plant and that he had purchased beer andwhiskey for the refinery employees but they had votedagainst him. According to the witness, the representa-tive added that he would buy beer and whiskey for theMovsovitz employees, but he would wait until afterthe Union won the election. The witness was asked ifany beer and whiskey had been supplied after theelection, and she stated she was not aware if it hadbeen.No other witness corroborated the testimonyregarding this matter although all were asked abouttheir recollection of what the International represent-ative stated.2The Hearing Officer did not credit this witness inher recollection of other events at this meeting.It thus appears that the only evidence of the allegedpromise to purchase beer and whiskey is the uncorro-borated testimony of one witness, who was discredit-ed in other aspects of her testimony. In suchcircumstances we question whether such a promisewas in fact made.However, assumingarguendosuch a promise wasmade, it would not be the basis for setting aside anelection.The Board has long since held that thesupplying of meals or alcoholic beverages at a party isnot necessarily coercive or destructive of an atmos-phere in which a free choice can be made.3 The2TheHearingOfficer excluded all witnesses during the hearing.3Lloyd A. Fry Roofing Co,123 NLRB86;ZellerCorp.,115 NLRB 762,Olunite Corp,1 l 1 NLRB 888.194 NLRB No. 68 MOVSOVITZ & SON— INC.445alleged remarks of the International representative,reasonably interpreted, appear to be no more than apromise to engage in this tactic. While the fact thatsuch promise was conditioned on a union victory inthe election is troublesome, the mere possibility ofobtaining this type of minimal gratuity is not such anemolument as can reasonably be expected to influ-ence the employees' free choice in the election.42.The alleged bomb threatOur examination of the record indicates that onlyone employee, Baker, testified to any "threats"involving "bombing," and he conceded that theseremarks were made in the midst of jocular bantering,or "teasing" as he described it. On cross-examinationby the Employer's counsel,5 he was able only to nameone former employee, "Paul," as having made anysuch potentially offensive remarks, and, further, hewas unable to recall the date or place of this remark oridentify the individual to whom it was addressed.°In the Employer's objections bomb threats werealleged to have been made by the Internationalrepresentative at a meeting.? Nearly all witnesses wereasked general questions as to bomb threats, but noother employees mentioned the incidents describedby Baker.From the above it appears that the record as tothreats is scanty indeed and further establishes that ifthey were made at all, which is doubtful, they weremade in a jocular vein. On this record we do not find abasis on which to set the election aside.As neither of these matters raised in the Request forReview warrants a determination to set the electionaside, the Regional Director's Second SupplementalDecision and Certification of Representative ishereby affirmed.4JacquelineCochran Inc.,177 NLRB No. 39.5Although hewas invited to cross-examinefurther bytheHeanngOfficer, theEmployer'scounsel declined to do so.6All the foregoingremarks were characterizedby the witnessas jokingand being mere snatches of conversationwhichhad been overheard inpassing.7The Regional Director adopted the Hearing Officer's finding that nosuch threat was made by the International representative.The Request forReview does not address itself to this finding.